 Case 20-20271-rlj11 Doc 18 Filed 10/09/20                 Entered 10/09/20 14:43:25            Page 1 of 9



MULLIN HOARD & BROWN, L.L.P.
David R. Langston, SBN: 11923800
P.O. Box 2585
Lubbock, Texas 79408-2585
Telephone: 806-765-7491
Telefax: 806-765-0553
Email: drl@mhba.com
Attorneys for Debtors, Gibson Farms, Nature’s Way Compost, LLC,
Gibson Investments, Wendell Lee Gibson and Paula Gibson

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                           AMARILLO DIVISION
In Re:                                              §
                                                    §
     GIBSON FARMS                                   §      Case No. 20-20271-RLJ-11
                                                    §
                          Debtor.                   §
--------------------------------------------------- - --------------------------------------------------
In Re:                                              §
                                                    §
     NATURE’S WAY COMPOST,                          §      Case No. 20-20272-RLJ-11
     LLC                                            §      (Jointly Administered Under
                                                    §      Case No. 20-20271-RLJ-11)
                           Debtor.                  §
--------------------------------------------------- - -------------------------------------------------
In Re:                                              §
                                                    §
     GIBSON INVESTMENTS                             §      Case No. 20-20273-RLJ-11
                                                    §      (Jointly Administered Under
                           Debtor.                  §      Case No. 20-20271-RLJ-11)
--------------------------------------------------- - -------------------------------------------------
In Re:                                              §
                                                    §
     WENDELL LEE GIBSON and                         §      Case No. 20-20274-RLJ-11
     wife, PAULA GIBSON                             §      (Jointly Administered Under
                                                    §      Case No. 20-20271-RLJ-11)
                           Debtors.                 §

            MASTER SERVICE LIST FOR JOINTLY ADMINISTERED CASES

TO THE HONORABLE ROBERT L. JONES, U.S. Bankruptcy Judge:

        NOW COME, GIBSON FARMS, NATURE’S WAY COMPOST, LLC, GIBSON

INVESTMENTS, and WENDELL LEE GIBSON and wife, PAULA GIBSON (the “Debtors”),

(each a “Debtor,” and collectively, the “Debtors”), and file this Master Service List For Jointly
Case 20-20271-rlj11 Doc 18 Filed 10/09/20              Entered 10/09/20 14:43:25       Page 2 of 9




Administered Cases, and state that the listing of creditors attached hereto as Exhibit “A”

represents the master service list of all creditors, persons filing Notices of Appearance and all

parties in interest in the jointly administered cases as of the date of this filing.


                                                Respectfully Submitted,

                                                MULLIN HOARD & BROWN, L.L.P.
                                                P.O. Box 2585
                                                Lubbock, Texas 79408-2585
                                                Telephone: (806) 765-7491
                                                Facsimile: (806) 765-0553

                                                /s/ David R. Langston_________________
                                                David R. Langston, SBN: 11923800
                                                Attorneys for Debtors, Gibson Farms, Nature’s
                                                Way Compost, LLC, Gibson Investments,
                                                Wendell Lee Gibson and Paula Gibson
Case 20-20271-rlj11 Doc 18 Filed 10/09/20   Entered 10/09/20 14:43:25   Page 3 of 9




                                  EXHIBIT “A”

                               A&I Parts
                               201 N. 2nd St.
                               P.O. Box 1146
                               Stratford, TX 79084

                               AFLAC
                               1932 Wynnton Road
                               Columbus, GA 31999

                               Ag Direct
                               5015 South 118th Street
                               P.O. Box 2409
                               Omaha, NE 68103

                               AGCO Finance
                               P.O. Box 2000
                               Johnston, IA 50131

                               American Express
                               P.O. Box 650448
                               Dallas, TX 75265-0448

                               Asco Equipment
                               P.O. Box 3888
                               Lubbock, TX 79452

                               Bank of America
                               P.O. Box 660807
                               Dallas, TX 75266-0807

                               Bart and Blenda Arbuthnot
                               518 West 7th
                               P.O. Box 1504
                               Dumas, Tx. 79029

                               Beauchamp Estate Partnership
                               P.O. Box 777
                               Dumas, TX 79029

                               Beauchamp Estates Partnership
                               P.O. Box 777
                               Dumas, TX 79029

                               Braden L. Gibson
                               P.O. Box 777
Case 20-20271-rlj11 Doc 18 Filed 10/09/20   Entered 10/09/20 14:43:25   Page 4 of 9




                               Dumas, TX 79029

                               Brett Gibson
                               P.O. Box 777
                               Dumas, TX 79029

                               Care Credit
                               P.O. Box 2398
                               Omaha, NE 68103-2398

                               Carl's Aviation
                               P.O. Box 777
                               Dumas, TX 79029

                               Chase Card Services
                               P.O. Box 6294
                               Carol Stream, IL 60197-6294

                               Clayton Born Lease
                               14596 FM 1454
                               Follett, TX 79034

                               Dumas Industrial Engines
                               P.O. Box 1115
                               Dumas, TX 79029

                               Coffey Tire & Brake
                               724 S. Dumas Ave.
                               Dumas, TX 79029

                               De Lage Laden Financial Services
                               P.O. Box 41602
                               Philadelphia, PA 19101-1602

                               Ford Motor Credit
                               P.O. Box 650575
                               Dallas, TX 75265-0575

                               Frost, PLLC
                               425 W. Capitol Ave.
                               Suite 3300
                               Little Rock, AR 72201

                               Gibson Investments
                               P.O. Box 777
                               Dumas, TX 79029



Master Service List for
Case 20-20271-rlj11 Doc 18 Filed 10/09/20   Entered 10/09/20 14:43:25   Page 5 of 9




                               GM Financial
                               P.O. Box 78143
                               Phoenix, AZ 85062-8143

                               GM Financial
                               P.O. Box 183593
                               Arlington, TX 76096-3834

                               Hartley County Appraisal District
                               1011 4th St.
                               Hartley, TX 79044

                               Heath Hendricks
                               Riney & Mayfield, LLP
                               600 Maxor Building
                               320 Polk Street
                               Amarillo, TX 79101-1426

                               Helena Chemical Company
                               P.O. Box 109
                               Hartley, TX 79044

                               Helena Chemical Company
                               225 Schilling Boulevard, Suite 300
                               Collierville, TN 38017

                               Hunt Ross, Inc.
                               P.O. Box 213
                               Richmond, TX 77406

                               Indian Ink
                               P.O. Box 9254
                               Amarillo, TX 79105

                               Internal Revenue Service
                               Special Procedures - Insolvency
                               P.O. Box 7346
                               Philadelphia, PA 19101-7346

                               Internal Revenue Service
                               1100 Commerce St.
                               MC 5027 DAL
                               Dallas, TX 75242-1100

                               Jack Oldham Oil, Inc.



Master Service List for
Case 20-20271-rlj11 Doc 18 Filed 10/09/20   Entered 10/09/20 14:43:25   Page 6 of 9




                               P.O. Box 571
                               Dumas, TX 79029

                               Joe Brian Hunt, Inc.
                               P.O. Box 504
                               Dumas, TX 79029

                               John Deere Farm Plan
                               P.O. Box 650215
                               Dallas, TX 75265-0215

                               John Deere Farm Plan
                               P.O. Box 6600
                               Johnston, IA 50131-6600

                               Libscomb County FSA
                               237 S. Main Street
                               P.O. Box 128
                               Follett, TX 79034

                               Lone Star
                               P.O. Box 540
                               Sunray, TX 79086

                               Moore Auto Parts
                               300 S. Dumas Ave.
                               Dumas, TX 79029

                               Moore County Appraisal District
                               419 Success Boulevard
                               Dumas, TX 79029

                               Moore County FSA
                               801 S. Bliss #102
                               Dumas, TX 79029

                               Nature's Way Compost
                               P.O. Box 777
                               Dumas, TX 79029

                               North Plains Electric
                               P.O. Box 1008
                               Perryton, TX 79070-1008

                               Otto Chavez
                               115 N. Meredith



Master Service List for
Case 20-20271-rlj11 Doc 18 Filed 10/09/20   Entered 10/09/20 14:43:25     Page 7 of 9




                               Dumas, Tx. 79029

                               Paula B. Gibson
                               P.O. Box 777
                               Dumas, TX 79029

                               Rabo AgriFinance
                               P.O. Box 411995
                               Saint Louis, MO 63141

                               Rabo Agrifinance, Inc.
                               5307 W. Interstate 40 West
                               Amarillo, TX 79106

                               Rita Blanca Electric Coop
                               P.O. Box 1947
                               Dalhart, TX 79022-5947

                               Roxanna McMurry Allen
                               302 Robin Road
                               Dumas, TX 79029

                               Sagniere Consulting
                               1005 5th Ave.
                               Canyon, TX 79015

                               Southern Farm Bureau
                               525 E. 1st Street
                               Dumas, TX 79029

                               Southern Farm Bureau
                               1401 Livingston Lane
                               Jackson, MS 39213

                               State Comptroller of Public Accounts
                               Revenue Accounting Division - Bankruptcy
                               P.O. Box 13528
                               Austin, TX 78711

                               Stewart's Lube-N-Wash
                               1100 S. Dumas Ave.
                               Dumas, TX 79029

                               Texas Attorney General's Office
                               Bankruptcy-Collections Division
                               P.O. Box 12548



Master Service List for
Case 20-20271-rlj11 Doc 18 Filed 10/09/20   Entered 10/09/20 14:43:25   Page 8 of 9




                               Austin, TX 78711

                               Texas Farm Bureau
                               525 E. 1st Street
                               Dumas, TX 79029

                               The Cooperative Finance Association
                               P.O. Box 842702
                               6th Fl. Lockbox
                               Kansas City, MO 64184-2702

                               Triple F Trucking
                               P.O. Box 193
                               Goodwell, OK 73939

                               U.S. Attorney
                               1000 Commerce St.
                               3rd Floor
                               Dallas, TX 75242-1699

                               U.S. Small Business Administration
                               c/o Donna Webb
                               U.S. Attorney's Office
                               1100 Commerce St., Suite 300
                               Dallas, TX 75242

                               US Bank
                               P.O. Box 790179
                               Saint Louis, MO 63179-0179

                               USDA Farm Service Agency
                               2405 Texas Ave. South
                               College Station, TX 77840

                               Wendell Lee Gibson
                               P.O. Box 777
                               Dumas, TX 79029

                               West Texas Gas
                               P.O. Box 3514
                               Midland, TX 79702

                               Wilbur Ellis Company
                               P.O. Box 675023
                               Dallas, TX 75267-5023




Master Service List for
Case 20-20271-rlj11 Doc 18 Filed 10/09/20   Entered 10/09/20 14:43:25   Page 9 of 9




                               Wilbur Ellis Sunray Sales
                               7190 FM 119
                               Sunray, TX 79086

                               XCEL Energy
                               P.O. Box 8
                               Eau Claire, WI 54702-0008




Master Service List for
